UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1861


TIMOTHY S. HADLEY,

                 Plaintiff - Appellant,

          v.

DUKE ENERGY     PROGRESS,   LLC;   GLENDA   SUE   HARDISON;   RICHARD
MONTGOMERY,

                 Defendants – Appellees,

          and

CAROLINA POWER AND LIGHT COMPANY; PROGRESS ENERGY CAROLINAS,
INC.; PROGRESS ENERGY, INC.; PROGRESS ENERGY SERVICE COMPANY,
LLC; PROGRESS VENTURES, INC.; DUKE ENERGY CORPORATION; DUKE
ENERGY CAROLINAS, LLC,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III, Chief
District Judge. (5:14-cv-00229-D; 5:14-cv-00387-D)


Submitted:    January 25, 2017               Decided:   February 7, 2017


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Timothy S. Hadley, Appellant Pro Se. Jonathan Travis Hockaday,
Isaac Augustin Linnartz, SMITH, ANDERSON, BLOUNT, DORSETT,
MITCHELL & JERNIGAN, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Timothy S. Hadley appeals the district court orders granting

the Appellees’ motion for summary judgment and dismissing his

complaint, and denying his motion to alter or amend the judgment.

He contends that (1) he made a protected disclosure under the

American Recovery and Reinvestment Act of 2009 (ARRA), Pub. L. No.

111-5, 123 Stat. 115, 297; (2) his internal complaint was a

protected activity under the North Carolina Retaliatory Employment

Discrimination Act (REDA), N.C. Gen. Stat. § 95-241 (2013); and

(3) he was wrongfully discharged in violation of North Carolina

public policy. *   We affirm.

     We   review   de   novo   a   district   court’s   grant   of   summary

judgment.     Reyazuddin v. Montgomery Cty., 789 F.3d 407, 413 (4th

Cir. 2015).     A court must grant summary judgment for the moving

party when that party shows that there is no genuine dispute as to

any material fact and the moving party is entitled to judgment as

a matter of law.    Fed. R. Civ. P. 56(a).      The moving party has the

initial burden of showing that it is entitled to summary judgment.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                  Summary

judgment for the moving party is appropriate when the nonmoving



     * Hadley also argues on appeal that his reassignment and
subsequent termination of employment were contributing factors in
his ARRA whistleblower claim.     We do not reach this argument
because, as explained below, Hadley has not shown that he made a
protected disclosure.

                                      3
party has the burden of proof on an essential element of its case

and does not make, after adequate time for discovery, a showing

sufficient to establish that element.                  Id. at 322-23.

      We review for an abuse of discretion the denial of a Rule

59(e) motion.          Mayfield v. Nat’l Ass’n for Stock Car Auto Racing,

Inc., 674 F.3d 369, 378 (4th Cir. 2012).

      To prevail under ARRA’s whistleblower provision, a plaintiff

must show by a preponderance of the evidence that he made a

protected disclosure, he suffered a reprisal, and the protected

disclosure       was    a   contributing      factor    in   the   reprisal.      ARRA

§ 1553(a), (c)(1)(A).           If the plaintiff proves these elements, the

employer     can    rebut     the     claim   by    showing,   through    clear   and

convincing evidence, that the employer “would have taken the action

constituting the reprisal in the absence of the disclosure.”                      ARRA

§ 1553(c)(1)(B).

      When the disclosure concerns mismanagement or waste of ARRA

funds,     the     plaintiff         must   “reasonably      believe[]”   that    the

misconduct was “gross.”              ARRA § 1553(a)(1)-(2); see White v. Dep’t

of Air Force, 391 F.3d 1377, 1382 (Fed. Cir. 2004) (interpreting

analogous     provision         in    Whistleblower     Protection    Act).       This

“reasonabl[e] belie[f]” requires demonstrating both objective and

subjective belief.           See Livingston v. Wyeth, Inc., 520 F.3d 344,

352   (4th   Cir.       2008)    (analyzing        analogous   Sarbanes-Oxley     Act

provision).        Mismanagement is “gross” when it is so serious that

                                              4
“a   conclusion    the   [employer]       erred   is   not    debatable    among

reasonable people.”      White, 391 F.3d at 1382.

     After reviewing the record, we conclude that Hadley has not

put forward evidence objectively allowing a reasonable person to

conclude there was evidence of gross mismanagement or waste. Thus,

Hadley has not shown that he made a protected disclosure.                    See

ARRA § 1553(a); Livingston, 520 F.3d at 352; White, 391 F.3d at

1382.   Consequently, Hadley’s ARRA whistleblower claim fails.

     Next, REDA prohibits retaliation against an employee who “in

good faith does or threatens to . . . [f]ile a claim or complaint,

initiate any inquiry, investigation, inspection, proceeding or

other action, or testify or provide information to any person with

respect to . . . [the North Carolina Wage and Hour Act].”                    N.C.

Gen. Stat. § 95-241(a), (a)(1)(b).

     The Supreme Court of North Carolina has not ruled whether an

internal complaint is a protected activity under REDA.                   “Because

North   Carolina   currently   has    no    mechanism   for    us   to   certify

questions of state law to its Supreme Court,” we “must follow the

decision of an intermediate state appellate court unless there is

persuasive data that the highest court would decide differently.”

Town of Nags Head v. Toloczko, 728 F.3d 391, 398 (4th Cir. 2013)

(internal quotation marks omitted).

     In Pierce v. Atlantic Group, Inc., 724 S.E.2d 568, 574-75

(N.C. Ct. App. 2012), the Court of Appeals of North Carolina

                                      5
adopted the reasoning of several federal district court opinions

and ruled that while REDA does not require filing a formal claim,

it does require more than simply complaining to a manager.                   The

court noted that in the case before it, there was no evidence of

an investigation into the employer’s practices, and the plaintiff

spoke   only   to   his   supervisors,      which   was   not   sufficient    to

“constitute the initiation of an inquiry pursuant to N.C. Gen.

Stat. § 95–241(a).”       Id. at 575.       Although Hadley is correct that

we ruled otherwise in Minor v. Bostwick Laboratories, Inc., 669

F.3d 428, 438 (4th Cir. 2012), with respect to internal complaints

under the Fair Labor Standards Act, Pierce is directly on point,

and Hadley has not presented evidence suggesting that the North

Carolina   Supreme    Court   would     rule   contrary    to   Pierce.      See

Toloczko, 728 F.3d at 398.            Thus, we must follow Pierce, and

consequently, Hadley has failed to show that he is entitled to

relief under REDA.

     Finally, North Carolina recognizes a narrow public-policy

exception to the general doctrine of at-will employment.             Coman v.

Thomas Mfg. Co., 381 S.E.2d 445, 447 (N.C. 1989).               To prevail on

a claim of wrongful discharge in violation of North Carolina public

policy, a plaintiff must identify and rely on a specific North

Carolina statute or constitutional provision and may not rely

solely on a federal law.        Whiting v. Wolfson Casing Corp., 618

S.E.2d 750, 753 (N.C. Ct. App. 2005); Coman, 381 S.E.2d at 449;

                                        6
see e.g., McDonnell v. Guilford Cty. Tradewind Airlines, Inc., 670

S.E.2d 302, 306 (N.C. Ct. App. 2009).

       We conclude Hadley has not articulated any specific North

Carolina public policy.      An alleged failure to comply with certain

ARRA   grant   terms   is,   at   most,   a   breach   of   contract    and   is

insufficient to constitute a violation of North Carolina public

policy.    See Garner v. Rentenbach Constructors Inc., 515 S.E.2d

438, 441 (N.C. 1999).

       Accordingly, we affirm the orders of the district court.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      7